Citation Nr: 0413178	
Decision Date: 05/21/04    Archive Date: 05/28/04

DOCKET NO.  03-24 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of right 
ankle injury. 
 
2.  Entitlement to service connection for residuals of left 
ankle injury.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from May 1980 until April 
1983.  

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a May 2002 
rating decision of the Regional Office in Winston-Salem, 
North Carolina that denied the veteran's claims of service 
connection for bilateral ankle disability.


REMAND

The veteran asserts that he sustained injury to the right and 
left ankles in service, which were symptomatic over the years 
after discharge from active duty.  He contends that he now 
has chronic disability of both ankles as the result of such 
injuries for which service connection should be granted.

A review of the record shows that the veteran has received 
treatment during and following service for problems with his 
ankles.  As such, the Board finds that a specialized 
examination is warranted in this case.  

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should specifically inform 
the veteran of the evidence and 
information necessary to substantiate 
his claims, of any evidence and 
information that he should provide in 
support of the claim, and the 
assistance that the RO will provide in 
obtaining evidence and information on 
his behalf.  The RO must also review 
the claims file and ensure that all 
VCAA notice obligations have been 
satisfied in accordance with the recent 
decisions in Quartuccio, Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent. 

2.  The RO should furnish the veteran 
the appropriate release of information 
forms in order to obtain copies of all 
VA and private medical records 
pertaining to treatment for the 
disabilities at issue from 1983 to the 
present which have not been previously 
submitted.  .

3.  Thereafter, the RO should schedule 
the veteran for a VA examination by an 
orthopedist to determine the presence, 
nature, severity and etiology of any 
right and left ankle disorders now 
indicated.  The claims file should be 
made available to the examiner prior to 
the examination.  All appropriate tests 
and studies should be accomplished.  

Following the examination, the examiner 
should state whether the veteran has 
chronic disabilities involving the 
ankles.  If so, the examiner is requested 
to render an opinion as to whether it is 
as likely as not that any diagnosed right 
and left ankle disorders are related to 
injuries in service.  A complete 
rationale for the opinion expressed 
should be included in the report.

4.  Thereafter, if otherwise in order, 
the RO should readjudicate the 
appellant's claims.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case and be given an appropriate 
opportunity to respond thereto.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




